--------------------------------------------------------------------------------

Exhibit 10.3
 
FUNDS ESCROW AGREEMENT


This Funds Escrow Agreement (this “Agreement”) is dated as of July 11, 2008
among Rapid Link, Inc., a Delaware corporation (the “Parent”), Telenational
Communications, Inc., a Delaware corporation, One Ring Networks, Inc., a
Delaware corporation (collectively with the Parent, the “Companies”), Laurus
Master Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (“Valens US”), Valens
Offshore SPV II, Corp. (“Valens Offshore” and together with Valens US and
Laurus, collectively, the “Lenders”), and Loeb & Loeb LLP (the “Escrow Agent”).


W I T N E S S E T H:


WHEREAS, LV Administrative Services, Inc., as administrative and collateral
agent for the Lenders (the “Agent”), has advised the Escrow Agent that (a) the
Companies, the Agent and the Lenders have entered into a Security Agreement (the
“Security Agreement”) pursuant to which the Companies issued to the Lenders
secured term notes (the “Term Notes”), secured revolving notes (the “Revolving
Notes”) and deferred purchase price notes (the “Deferred Purchase Price Notes”),
(b) the Parent has issued to Valens US and Valens Offshore common stock purchase
warrants (the “Warrants”) and (c) the Parent, Valens US and Valens Offshore have
entered into Registration Rights Agreements covering the registration of the
Parent’s common stock underlying the Warrants (the “Registration Rights
Agreements”);


WHEREAS, the Company and the Lenders wish to deliver to the Escrow Agent copies
of the Documents (as hereafter defined) and, following the satisfaction of all
closing conditions relating to the Documents, the Lenders to deliver the
Escrowed Payment (as hereafter defined), in each case, to be held and released
by Escrow Agent in accordance with the terms and conditions of this Agreement;
and


WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;


NOW THEREFORE, the parties agree as follows:


ARTICLE I


INTERPRETATION


1.1.           Definitions.  Whenever used in this Agreement, the following
terms shall have the meanings set forth below.


(a)           “Agreement” means this Agreement, as amended, modified and/or
supplemented from time to time by written agreement among the parties hereto.


(b)           “Closing Payment” means the closing payment to be paid to Valens
Capital Management, LLC, the investment manager of Valens US and Valens
Offshore, in the amount of $94,500.


(c)           “Creditor Parties” means collectively, the Agent and the Lenders.


 
 

--------------------------------------------------------------------------------

 


(d)           “Disbursement Letter” means that certain letter delivered to the
Escrow Agent by the Companies, acceptable in form and substance to the Agent,
setting forth wire instructions and amounts to be funded at the Closing.


(e)           “Documents” means copies of the Disbursement Letter, the Security
Agreement, the Term Notes, the Revolving Notes, Deferred Purchase Price Notes
the Warrants and the Registration Rights Agreements.


(f)           “Escrowed Payment” means $1,500,000.


1.2.           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the arrangement with the
Escrow Agent and supersedes all prior agreements, understandings, negotiations
and discussions of the parties, whether oral or written with respect to the
arrangement with the Escrow Agent.  There are no warranties, representations and
other agreements made by the parties in connection with the arrangement with the
Escrow Agent except as specifically set forth in this Agreement.


1.3.           Extended Meanings.  In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.


1.4.           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, in each case only by a written instrument signed by all parties
hereto, or, in the case of a waiver, by the party waiving compliance.  Except as
expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.


1.5.           Headings.  The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.


1.6.           Law Governing this Agreement; Consent to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  With
respect to any suit, action or proceeding relating to this Agreement or to the
transactions contemplated hereby (“Proceedings”), each party hereto irrevocably
submits to the exclusive jurisdiction of the courts of the County of New York,
State of New York and the United States District court located in the county of
New York in the State of New York.  Each party hereto hereby irrevocably and
unconditionally (a) waives trial by jury in any Proceeding relating to this
Agreement and for any related counterclaim and (b) waives any objection which it
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have jurisdiction over such party.  As
between the Companies and the Lenders, the prevailing party shall be entitled to
recover from the other party its reasonable attorneys’ fees and costs.  In the
event that any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, then the remainder of this
Agreement shall not be affected and shall remain in full force and effect.


 
2

--------------------------------------------------------------------------------

 


1.7.           Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Agreement to
favor any party against the other.


ARTICLE II


APPOINTMENT OF AND DELIVERIES TO THE ESCROW AGENT


2.1.           Appointment.  The Companies and the Lenders hereby irrevocably
designate and appoint the Escrow Agent as their escrow agent for the purposes
set forth herein, and the Escrow Agent by its execution and delivery of this
Agreement hereby accepts such appointment under the terms and conditions set
forth herein.


2.2.           Copies of Documents to Escrow Agent.  On or about the date
hereof, the Creditor Parties and the Companies shall deliver to the Escrow Agent
copies of the Documents executed by such parties.


2.3.           Delivery of Escrowed Payment to Escrow Agent.  Following the
satisfaction of all closing conditions relating to the Documents (other than the
funding of the Escrowed Payment), the Lenders shall deliver to the Escrow Agent
the Escrowed Payment.  At such time, the Escrow Agent shall hold the Escrowed
Payment as agent for the Companies, subject to the terms and conditions of this
Agreement.


2.4.           Intention to Create Escrow Over the Escrowed Payment.  The
Lenders and the Companies intend that the Escrowed Payment shall be held in
escrow by the Escrow Agent and released from escrow by the Escrow Agent only in
accordance with the terms and conditions of this Agreement.


ARTICLE III


RELEASE OF ESCROW


3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Escrowed Payment from escrow as follows:


(a)           Upon receipt by the Escrow Agent of (i) oral instructions from
David Grin and/or Eugene Grin (each of whom is a principal of the Lenders)
consenting to the release of the Escrowed Payment from escrow in accordance with
the Disbursement Letter following the Escrow Agent’s receipt of the Escrowed
Payment, (ii) the Disbursement Letter, and (iii) the Escrowed Payment, the
Escrowed Payment shall promptly be disbursed in accordance with the Disbursement
Letter.  The Disbursement Letter shall include, without limitation, Escrow
Agent’s authorization to retain from the Escrowed Payment Escrow Agent’s fee for
acting as Escrow Agent hereunder and the Closing Payment for delivery to Valens
Capital Management, LLC in accordance with the Disbursement Letter.


 
3

--------------------------------------------------------------------------------

 


(b)           Upon receipt by the Escrow Agent of a final and non-appealable
judgment, order, decree or award of a court of competent jurisdiction (a “Court
Order”) relating to the Escrowed Payment, the Escrow Agent shall remit the
Escrowed Payment in accordance with the Court Order.  Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order is a court of competent
jurisdiction and that the Court Order is final and non-appealable.


3.2.           Acknowledgement of Companies and Lenders; Disputes.  The
Companies and the Lenders acknowledge that the only terms and conditions upon
which the Escrowed Payment are to be released from escrow are as set forth in
Sections 3 and 4 of this Agreement.  The Companies and the Lenders reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Escrowed Payment.  Any dispute with respect to the
release of the Escrowed Payment shall be resolved pursuant to Section 4.2 or by
written agreement between the Companies and the Lenders.


ARTICLE IV


CONCERNING THE ESCROW AGENT


4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:


(a)           The Lenders and the Companies acknowledge and agree that the
Escrow Agent (i) shall not be required to inquire into whether the Creditor
Parties, the Companies or any other party is entitled to receipt of any Document
or all or any portion of the Escrowed Payment; (ii) shall not be called upon to
construe or review any Document or any other document, instrument or agreement
entered into in connection therewith; (iii) shall be obligated only for the
performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iv) may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (v) may assume that any person purporting to give notice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so; (vi) shall not be responsible for the
identity, authority or rights of any person, firm or company executing or
delivering or purporting to execute or deliver this Agreement or any Document or
any funds deposited hereunder or any endorsement thereon or assignment thereof;
(vii) shall not be under any duty to give the property held by Escrow Agent
hereunder any greater degree of care than Escrow Agent gives its own similar
property; and (viii) may consult counsel satisfactory to Escrow Agent
(including, without limitation, Loeb & Loeb LLP or such other counsel of Escrow
Agent’s choosing), the opinion of such counsel to be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by Escrow Agent hereunder in good faith and in accordance with the opinion of
such counsel.


 
4

--------------------------------------------------------------------------------

 


(b)           The Lenders and the Companies acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Lenders and the Companies hereby, jointly
and severally, indemnify and hold harmless the Escrow Agent and any of Escrow
Agent’s partners, employees, agents and representatives from and against any and
all actions taken or omitted to be taken by Escrow Agent or any of them
hereunder and any and all claims, losses, liabilities, costs, damages and
expenses suffered and/or incurred by the Escrow Agent arising in any manner
whatsoever out of the transactions contemplated by this Agreement and/or any
transaction related in any way hereto, including the fees of outside counsel and
other costs and expenses of defending itself against any claims, losses,
liabilities, costs, damages and expenses arising in any manner whatsoever out
the transactions contemplated by this Agreement and/or any transaction related
in any way hereto, except for such claims, losses, liabilities, costs, damages
and expenses incurred by reason of the Escrow Agent’s gross negligence or
willful misconduct.  The Escrow Agent shall owe a duty only to the Lenders and
the Companies under this Agreement and to no other person.


(c)           The Lenders and the Companies shall jointly and severally
reimburse the Escrow Agent for its reasonable out-of-pocket expenses (including
counsel fees (which counsel may be Loeb & Loeb LLP or such other counsel of the
Escrow Agent’s choosing) incurred in connection with the performance of its
duties and responsibilities hereunder, which shall not (subject to Section
4.1(b)) exceed $1,500.


(d)           The Escrow Agent may at any time resign as escrow agent hereunder
by giving five (5) business days prior written notice of resignation to the
Lenders and the Companies.  Prior to the effective date of resignation as
specified in such notice, the Lenders and the Companies will issue to the Escrow
Agent a joint instruction authorizing delivery of the Documents and the Escrowed
Payment to a substitute escrow agent selected by the Lenders and the
Companies.  If no successor escrow agent is named by the Lenders and the
Companies, the Escrow Agent may apply to a court of competent jurisdiction in
the State of New York for appointment of a successor escrow agent, and deposit
the Documents and the Escrowed Payment with the clerk of any such court, and/or
otherwise commence an interpleader or similar action for a determination of
where to deposit the same.


(e)           The Escrow Agent does not have and will not have any interest in
the Documents and the Escrowed Payment, but is serving only as escrow agent,
having only possession thereof.


 
5

--------------------------------------------------------------------------------

 


(f)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and reasonably believed by it to be authorized
hereby or within the rights or powers conferred upon it hereunder, nor for
action taken or omitted by it in good faith, and in accordance with advice of
counsel (which counsel may be Loeb & Loeb LLP or such other counsel of the
Escrow Agent’s choosing), and shall not be liable for any mistake of fact or
error of judgment or for any acts or omissions of any kind except to the extent
any such liability arose from its own willful misconduct or gross negligence.


(g)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.


(h)           The Escrow Agent shall be permitted to act as counsel for the
Creditor Parties or the Companies, as the case may be, in any dispute as to the
disposition of the Documents and the Escrowed Payment, in any other dispute
between the Creditor Parties and the Companies, whether or not the Escrow Agent
is then holding the Documents and/or the Escrowed Payment and continues to act
as the Escrow Agent hereunder.


(i)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.


4.2.           Dispute Resolution; Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:


(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Documents and/or the
Escrowed Payment, or if the Escrow Agent shall in good faith be uncertain as to
its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Documents and the Escrowed Payment pending receipt of a
joint instruction from the Lenders and the Companies, (ii) commence an
interpleader or similar action, suit or proceeding for the resolution of any
such dispute; and/or (iii) deposit the Documents and the Escrowed Payment with
any court of competent jurisdiction in the State of New York, in which event the
Escrow Agent shall give written notice thereof to the Lenders and the Companies
and shall thereupon be relieved and discharged from all further obligations
pursuant to this Agreement.  The Escrow Agent may, but shall be under no duty
to, institute or defend any legal proceedings which relate to the Documents and
the Escrowed Payment.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel
which such counsel may be Loeb & Loeb LLP or such other counsel of the Escrow
Agent’s choosing.


(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Creditor Parties, the
Companies or any other person, firm, company or entity by reason of such
compliance.


 
6

--------------------------------------------------------------------------------

 


ARTICLE V


GENERAL MATTERS


5.1.           Termination.  This escrow shall terminate upon disbursement of
the Escrowed Payment in accordance with the terms of this Agreement or earlier
upon the agreement in writing of the Lenders and the Companies or resignation of
the Escrow Agent in accordance with the terms hereof.


5.2.           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given one (1) day after being sent by telecopy (with copy delivered by
overnight courier, regular or certified mail):


If to the Companies, to:
Rapid Link, Inc.
5408 No 99th Street
Omaha, NE 68134
Attention: Chris Canfield
Telephone:  970-547-8165
Fax: 420-392-7545
   
With a copy to:
Crosby Guenzel LLP
134 South 13th Street, Suite 400
Lincoln, Nebraska 68508
Attention:  Thomas E. Jeffers
Telephone: 402-434-7300
Facsimile: 402-434-7303
   
If to the Lenders, to:
c/o Valens Capital Management LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Attention:  Portfolio Services
Fax:  (212) 581-5037
   
If to the Escrow Agent, to:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention:  Scott J. Giordano, Esq.
Fax:  (212) 407-4990



or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.


5.3.           Interest.  The Escrowed Payment shall not be held in an interest
bearing account nor will interest be payable in connection therewith.


5.4.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.


 
7

--------------------------------------------------------------------------------

 


5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.


5.6.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement.  This
Agreement may be executed by facsimile or electronic transmission.


[Signature Page to Follow]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Funds Escrow Agreement
as of the date and year first above written.





 
RAPID LINK, INCORPORATED
                   
By:
       
Name:
     
Title:
                   
TELENATIONAL COMMUNICATIONS, INC.
                   
By:
       
Name:
     
Title:
                   
ONE RING NETWORKS, INC.
                   
By:
       
Name:
     
Title:
 

 
SIGNATURE PAGE TO
FUNDS ESCROW AGREEMENT


 

--------------------------------------------------------------------------------

 
 

 
VALENS OFFSHORE SPV II, CORP.
                   
By: Valens Capital Management, LLC, its investment manager
                   
By:
       
Name:
     
Title:
                   
VALENS U.S. SPV I, LLC
                   
By: Valens Capital Management, LLC, its investment manager
                   
By:
       
Name:
     
Title:
                   
LAURUS MASTER FUND, LTD.
                   
By: Laurus Capital Management, LLC, its investment manager
                   
By:
       
Name:
     
Title:
                   
LOEB & LOEB LLP
                   
By:
       
Name:
     
Title:
 

 
SIGNATURE PAGE TO
FUNDS ESCROW AGREEMENT
 
 

--------------------------------------------------------------------------------